Citation Nr: 0032393	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1965, 
and from November 1965 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.

In connection with his appeal the veteran testified at a 
videoconference hearing in November 2000, and accepted such 
hearing in lieu of an in-person Travel Board hearing.  See 
20.700(e) (2000).  A transcript of the hearing is associated 
with the claims file.  The veteran has waived initial RO 
consideration of additional information submitted at the time 
of his hearing.  See 38 C.F.R. § 20.1304(c) (2000).

The Board further notes that the veteran initiated an appeal 
with respect to the matter of whether new and material 
evidence had been submitted to warrant reopening a claim of 
entitlement to service connection for dermatitis.  However, 
at the time of his video conference hearing the veteran 
withdrew that claim.  See 38 C.F.R. § 20.204 (2000).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  His 
alleged stressor does not involve combat.  

2.  The competent, credible and probative evidence of record 
does not corroborate the incurrence of any in-service 
stressor to support the diagnosis of PTSD related to military 
service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304(f) (1998 and as 
amended at 64 Fed. Reg. 117 (June 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The report of pre-induction examination dated in November 
1965 notes no psychiatric abnormalities.  Reports of service 
examination dated in March 1966 and January 1967 are negative 
for note of psychiatric complaints or diagnoses.  At that 
time the veteran denied having or having had trouble 
sleeping, depression, excessive worry, loss of memory, 
amnesia or nervous trouble of any sort.  A clinical record 
dated in February 1967 shows a diagnosis of acute situational 
anxiety reaction of adult life.  The veteran discussed his 
"problems" and was given Librium.  

A Department of Defense (DD) Form 214 for the period of 
service April 1963 to April 1965 shows that the veteran 
served in Korea as a heavy weapons infantryman without 
receipt of decorations or awards indicative of combat.  A DD 
Form 214 for the period of service November 1965 to March 
1967 shows no foreign or sea service for that period.  The 
veteran's military occupational specialty (MOS) was aircraft 
loadmaster.  Only the National Defense Service Medal is 
listed under decorations and medals received.  Personnel 
records further indicate that the veteran served as a 
chaplain's assistant from November 1965 to July 1966 and as 
an aerial recovery specialist from July 1966 to February 
1967.  Records show he was stationed at Edwards Air Force 
Base beginning approximately in July 1966.

VA outpatient records and examination reports prior to 1996 
are negative for note of psychiatric diagnoses.  

In October 1996 the veteran reported for a mental status 
examination.  The VA examiner reviewed the claims file and 
noted the veteran's service duties and assignments, family 
history and a post-service history pertinent to varying 
employment and physical problems.  The examiner stated that 
as the veteran's "...circumstances deteriorated [he] became 
progressively more depressed over the past few years."  The 
veteran described a loss of interest in most activities, an 
inability to concentrate, suicidal ideation and fears of 
becoming homeless.  The veteran's overall mood was moderately 
depressed.  He expressed frustration at the fact that 
physicians did not take his complaints seriously enough.  The 
VA examiner noted evidence of neither a psychotic disorder 
nor cognitive impairment.  The assessment was major 
depression, a single episode.  The examiner also noted 
schizoid traits.  

VA outpatient records dated from January to June 1997 reflect 
diagnoses of and treatment for PTSD and major depression.  
One entry sets out the veteran's preoccupation with thoughts 
of the traumatic incident in the Air Force when he and his 
crew members were nearly killed.  Another notes nightmares of 
falling out of the tailgate of a C130, an incident stated by 
examining personnel never to have happened.

In November 1997 the veteran reported for a VA examination.  
A psychologic profile was prepared based on testing.  The 
conclusion reached was that the profile was invalid as the 
veteran endorsed an unlikely collection of very deviant 
items.  Psychiatric examination was conducted in December 
1997.  The veteran provided a history of a mechanical 
emergency in a C130 the year prior to discharge and that he 
believed his life was in danger at that time.  The examiner 
noted that the veteran thereafter experienced problems with 
broken sleep, nightmares, panic triggered by related stimuli 
such as the sound of sirens, social withdrawal, psychotic 
symptoms such as ideas of reference, flashbacks and 
irritability.  The VA examiner also noted that one year 
earlier the house the veteran had been living in burned down 
and that his landlord was killed in the fire.  The veteran 
reported that his symptoms had been worse since the fire.  He 
denied any history of psychiatric hospitalization.  The 
examiner stated that the veteran had severe PTSD, worsened by 
the stressor of the house burning down, and also that the 
veteran had depression secondary to PTSD. 

In a letter dated in July 1998, the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
advised VA that information such as "possible 'hydraulic 
failures' are not normally maintained in unit records.  
'Almost happened' incidents, although they may be true, are 
not researchable....If [the veteran] could provide the 
aircraft's number, unit designation, and the date to within 
thirty days, we may be able to conduct further research on 
his behalf."  The USASCRUR also noted that further records 
relevant to the veteran's in-service treatment for an anxiety 
reaction could be requested with his personnel file and that 
existing clinical records could be requested from the 
National Personnel Records Center.

In a statement received in August 1998, the veteran indicated 
that he was hospitalized at the 6510th Air Force Hospital in 
connection with the claimed in-service incident.  

In August 1998, the USASCRUR notified the veteran's 
congressional representative of coordinated research efforts 
with the United States Air Force Safety Center at Kirkland 
Air Force Base, New Mexico, and that such Center was unable 
to research documentation concerning the aircraft incident at 
Edwards Air Force Base, because the type of aircraft was not 
provided and the time period was too large.  

Thereafter, an undated report of contact with the veteran 
indicates that the emergency landing happened on May 6, 1966, 
and that the airplane was a C130 with tail number 14856.  A 
report of contact dated in September 1998 includes note that 
Emergency Landing Logs from Edwards Air Force Base for the 
time period in which the veteran claims his C130 was involved 
in an emergency landing were destroyed.


The veteran has submitted a history of the Air Force Flight 
Test Center from January 1 to June 30, 1966.  That includes 
note that during an air-to-air recovery test the parachute of 
aircraft 14856 made contact with the number three engine 
causing it to overspeed and causing a 180 pound sandbag to 
strike the right elevator damaging it beyond repair.  The 
mentioned date was May 6, 1966.

In a letter dated in October 2000, M.E., M.D., related over 
two years' treatment of the veteran for PTSD "from his 
involvement in a C130 crash".  Dr. M.E. stated that the 
veteran felt as if he were going to die, that his response 
involved intense fear, helplessness, and horror and that he 
had persistently re-experienced the event in the forms of 
dreams, flashbacks and reliving the event when exposed to 
cues resembling the original event.  Dr. M.E. noted the 
veteran's description of becoming distraught when hearing 
police and ambulance sirens, and his reports that the veteran 
presented with severe anxiety and distress during the spate 
of airplane crashes in 1999.  Dr. M.E. noted the veteran's 
persistent avoidance of stimuli associated with the trauma, 
the veteran's avoidance from people, physiologic 
hyperactivity, hypervigilance, an exaggerated startle 
response and outbursts of anger.  

In November 2000, the veteran testified via videoconference 
before the undersigned.  He stated that in around July 1966 
he was a crew member on a C130 performing satellite recovery 
in mid-air with the door open and with the crew wearing 
parachutes.  He indicated that the hydraulics failed and that 
the crew were advised of emergency procedures.  He reported 
that upon landing there were firetrucks and ambulances lined 
up and waiting for them.  He indicated that he expected to 
die and that something happened to his mind because of the 
incident.  The veteran continued to indicate he went to see a 
physician several months later and reported seeing fire in 
his sleep.  He indicated he was hospitalized for three days.  
The veteran then noted that there was a fire in his house in 
1966 (sic) and he had problems again.  He indicated he was 
living with a man who died in the fire.  The veteran 
corrected the date of his house fire to 1996.  Transcript at 
5-8.  He stated that he began having problems with suicidal 
thoughts and flashbacks in 1997.  He testified as to the 
possible availability of log books, to include in air towers 
and with the fire department, and indicated he had made 
attempts to obtain log books without success.  Transcript at 
8-9.  

During the November 2000 hearing the undersigned asked the 
veteran if he was in touch with other members of the crew who 
could provide a statement.  He stated he had been denied 
access to their names.  He also denied having created a diary 
or written letters to his family.  Transcript at 10-11.  The 
veteran referenced the Air Force flight test schedule extract 
included in the claims file as showing that accidents 
occurred.  Id.  The veteran's representative referenced an 
incident on May 6, 1966, and the veteran's attempts to verify 
that incident.  

Pertinent Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f), as amended, see 
64 Fed. Reg. 117 (June 18, 1999).  


Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Initial Matters

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

In reaching its decision, the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claims pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under this new legislation.  VA personnel, as 
well as the veteran's congressional representative have 
attempted to obtain unit documentation such as emergency 
landing logs and other records that could possibly 
substantiate the veteran's claims of a near crash in a C130.  
The veteran has expressed awareness at the outcome of such 
searches for information.  The veteran has been afforded a VA 
examination.  He has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal 
and has done so to include in connection with a hearing 
before the undersigned.  Further, VA has clearly advised the 
veteran of the types of evidence potentially probative of his 
claim, to include statements from lay individuals with 
knowledge of the claimed in-service stressor.  The veteran 
has been advised of the unavailability of information and/or 
the reasons why collaboration of his claimed in-service 
stressor has not been possible.  In view of the foregoing, 
the Board finds that the veteran will not be prejudiced by 
its actions and that a remand for adjudication by the RO 
would only serve to further delay resolution of the veteran's 
claim.  

Analysis

In this case, the record clearly establishes a current 
diagnosis of PTSD and a medical nexus opinion linking such to 
the veteran's reported near crash in a C130 during active 
service.  38 C.F.R. § 3.304(f).  Therefore, the claim for 
service connection for PTSD in this appeal must be decided 
based upon the question of whether the in-service stressor(s) 
reported by the veteran and relied upon by the competent 
medical professional diagnosing PTSD occurred, as 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.  The Court has held that, "[i]t is the 
duty of the BVA as the fact finder to determine credibility 
of the testimony and other lay evidence."  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(2000), as determined through recognized military citations 
or other service department evidence.  In other words, a 
veteran's bare assertions that he "engaged in combat with 
the enemy" are not sufficient, by themselves, to establish 
this fact.  If the determination of combat status is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki at 98 (emphasis added).

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  The veteran does not argue otherwise and service 
documents clearly show he had no combat service or overseas 
service in a war area.  Rather, the veteran's claimed 
stressor does not involve combat.  

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a noncombat stressor 
"may be obtained from" service records or "other sources."  
The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a noncombat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126.  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there was "undisputed, unequivocal" diagnoses of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  (The concurring opinion goes 
further and states that the case also holds that where there 
is an "unequivocal" diagnosis of PTSD, the adequacy of the 
symptoms to support the diagnosis, as well as the sufficiency 
of the stressor, are presumed.  Id. at 153).  In West v. 
Brown, 7 Vet. App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  That is the issue addressed herein.  The Board, 
insofar as it finds below that there is no recognizable 
stressor, does not reach questions of whether the events 
claimed by the veteran were sufficient to constitute a 
stressor for purposes of causing PTSD, or whether the 
remaining elements required to support the diagnosis of PTSD 
have been met, both matters that require competent medical 
opinions and expertise.

The veteran has claimed one in-service stressor, i.e., a near 
crash in a C 130 during his period of active service.  The 
USASCRUR has advised VA that such "near incident" is not of 
the sort researchable by record-keeping agencies in the 
United States military.  In order to be researched, incidents 
must have been reported and documented at the time of 
occurrence, and, the veteran must provide adequate 
information as to the who, what, where and when of each 
stressor.  Cohen v. Brown, supra at 5-6, citing the United 
States Armed Services Center for research of United Records.  
The veteran in this case did not identify specific facts such 
as the type of plane, tail number of the plane or date of the 
claimed incident until a portion of an Air Force Flight Test 
Center history was submitted showing an emergency incident in 
May 1966 at Edwards Air Force Base.  To the extent the 
veteran references this record to show that accidents of the 
type he claims occurred, such is not sufficient to show his 
involvement in a specific incident during his period of 
service.  To the extent the veteran claims that the May 6, 
1966, incident is the one he claims gave rise to PTSD the 
Board notes that the details shown in the flight schedule do 
not match the veteran's report of a "hydraulic failure".  
In any case, the veteran's personnel records show that he was 
not stationed at Edwards Air Force Based until approximately 
July 1966 and thus could not be involved in an incident 
occurring in May 1966 at that air base.  The Board finds any 
assertion by the veteran that he was involved in an emergency 
incident in May 1966 at Edwards Air Force Base to lack 
credibility as such is inconsistent with his duty assignments 
as shown in personnel records.  The veteran has not submitted 
and no official agency has provided evidence of an emergency 
incident during the time period the veteran was stationed at 
Edwards Air Force Base, as claimed.

Here the Board again emphasizes efforts made by RO personnel 
and the veteran's congressional representative to obtain 
records that may corroborate his report of an incident.  The 
veteran's congressional representative has stated that 
records of emergency landings have been destroyed.  The RO 
has been unsuccessful in obtaining information relevant to 
the claimed incident.  The veteran himself has reported 
multiple unsuccessful attempts to obtain documentation in 
corroboration of his claim.  Nor has the veteran submitted 
lay statements or other information that supports his story.  
The sole supporting evidence that the alleged stressful 
events occurred are the veteran's own statements and notation 
of such experiences as recorded by medical professionals and 
social workers in connection with treatment and evaluation.  
A noncombat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  The Board also notes that credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396.  

In summary, the veteran's military records show he is not a 
combat veteran warranting presumptions of in-service 
stressors.  Nor is there support in either military records 
or statements by third parties as to the occurrence of the 
alleged event wherein a mechanical failure resulted in the 
near crash of a C130.  Without credible supporting evidence 
that the claimed in-service noncombat-related stressor 
actually occurred, the diagnoses of PTSD opined to be 
causally related to the claimed stressful in-service event, 
are not supportable.  

Notably, the November 1997 VA examiner who diagnosed PTSD and 
related such to the veteran's claimed in-service experience 
did not have access to the veteran's claims file and based 
such opinion solely on the veteran's account of an in-service 
near fatal crash in a C130.  Also, testing at that time 
revealed the veteran's psychologic profile to be invalid.  
The Board continues to note that each of the diagnoses of 
PTSD shown in VA outpatient records were based upon 
interviews with the veteran and on a history of stressors as 
related by him, and not based on review of relevant service 
records or other documentation in the claims file.  The Board 
finds Dr. M.E.'s opinion to lack probative value in that that 
physician linked a diagnosis of PTSD to a C130 "crash," an 
event not even claimed by the veteran.  

In contrast to the above, the October 1996 VA examiner did 
have access to the veteran's claims file, yet did not 
diagnose PTSD.  The Board is not bound to accept medical 
opinions, which are based on history supplied by the veteran 
where that history is unsupported or based on inaccurate 
factual premises.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  Moreover, the Board is not required to accept a 
physician's diagnosis "[j]ust because a physician or other 
health care professional accepted the appellant's description 
of his [wartime] experiences as credible and diagnosed the 
appellant as suffering from PTSD."  West v. Brown, 7 Vet. 
App. 70, 77 (1994) quoting Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no probative 
diagnosis of PTSD shown to be related to recognized military 
stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is denied.



		
	Mary M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

 

